Citation Nr: 1209298	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to an initial disability rating in excess of 20 percent for ankylosing spondylitis, thoracolumbar spine, with degenerative joint and disc disease.

3.  Entitlement to an initial compensable disability rating for chronic gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2004, a statement of the case was issued in April 2005, and a substantive appeal was received in May 2005.

The Board notes that the Veteran separately initiated an appeal of a claim of entitlement to an increased disability rating for uveitis, right eye.  This was addressed in a September 2005 statement of the case following an April 2005 RO rating decision.  The Veteran attempted to perfect an appeal of this issue in March 2007, but this correspondence came after the expiration of the applicable period for such an appeal; and the RO appropriately informed the Veteran in April 2007 that his March 2007 correspondence was accepted as raising a new claim for entitlement to an increased rating.  That issue is not currently on appeal before the Board.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's service-connected major depressive disorder has most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); it has not more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  Since the award of service connection, the Veteran's service-connected  ankylosing spondylitis, thoracolumbar spine, with degenerative joint and disc disease, has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; nor by ankylosis of the entire thoracolumbar spine.

3.  Since the award of service connection, the Veteran's service-connected GERD has been manifested by complaints of persistently recurrent epigastric distress, but not with dysphagia, pyrosis, and regurgitation, and not accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; the disability is relatively controlled with medication.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected ankylosing spondylitis, thoracolumbar spine, with degenerative joint and disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5242 (2011).

3.  The criteria for entitlement to an initial compensable disability rating for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.7, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in March 2004 and August 2008.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). The Board notes that the March 2004 letter was sent to the appellant prior to the November 2004 RO rating decision giving rise to this appeal.  The August 2008 VCAA letter was sent to the appellant prior to the most recent RO-level readjudication of the issues, as evidence by the January 2011 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the issues of entitlement to higher initial disability ratings in this case are downstream issues from those of entitlement to service connection, for which the March 2004 VCAA letter was duly sent prior to the pertinent grants of service connection.  Another VCAA notice more specific to the downstream rating issues is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in August 2008 provided the part of the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and this letter explained how VA determines disability ratings.  To the extent that the notice is formally deficient in not providing information on the evidence necessary to establish an effective date for any rating that may be granted, and how VA effective dates, the Board finds no prejudice to the Veteran in this case.  In this regard, the Board notes that no new disability ratings are assigned in this Board decision and, thus, any question of notice regarding hypothetical determinations of effective dates for new ratings is rendered moot.  In any event, the Board observes that the Veteran has actual knowledge of such information as an April 2007 VCAA letter sent in connection with a different claim for benefits contained the complete notice contemplated by Dingess.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with regard to the issues addressed in the following decision.  The record as it stands includes sufficient competent evidence. All available pertinent records including in-service records, VA reports, and post-service records from an Army Health Center have been obtained.

The Veteran has been afforded VA examinations to evaluate his pertinent service-connected disabilities addressed in this appeal.  VA examination reports dated in March 2004, March 2005, and May 2008 are of record and specifically address the pertinent questions concerning the nature and severity of the service-connected disabilities on appeal.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.

The Board further notes that the Veteran was scheduled for an additional VA examination more recently, but the Veteran rescheduled the appointment and then canceled the appointment in December 2010 (as documented by an internal RO memorandum) without explanation nor any request to further reschedule.  The Board therefore proceeds on the basis that the Veteran simply failed to report.  Information from such an examination would have been relevant and potentially probative of the Veteran's contentions as to his claims.  Under these circumstances, the Board finds that VA has fulfilled the obligation to assist the Veteran and will proceed to determine the case without the aid of a further current medical examination.  See Wood v. Derwiski, 1 Vet. App. 190,193 (1991) ('The duty to assist is not a one-way street.')

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary. See generally 38 C.F.R. § 3.159(c)(4). No additional pertinent evidence has been identified by the claimant as relevant to this appeal. No further action is necessary to assist the claimant with the issues addressed on the merits in this decision.

Analysis

The Veteran claims entitlement to assignment of an increased initial disability rating for multiple service-connected disabilities, as identified above.  He essentially contends that these disabilities have been more severely disabling than the assigned ratings reflect.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Major Depressive Disorder

The Veteran is seeking an initial higher rating for his service-connected psychiatric disability, currently diagnosed as major depressive disorder.  The Veteran's service-connected psychiatric disability has been rated by the RO under the provisions of Diagnostic Code 9434 for major depressive disorder.  Under the general rating formula for mental disorder, as set forth at 38 C.F.R. § 4.130: a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A March 2004 VA psychiatric examination report is of record and addresses the severity of the Veteran's psychiatric disability in connection with the assignment of the initial rating in this case.  The report notes that the Veteran had been seeing a psychiatrist since October 2003, and was treated with medications.  The report notes that the Veteran's symptoms were of a depressive nature, and included pessimism, loss of pleasure, loss of interest, moderate loss in energy, changes in sleeping pattern, irritability, and concentration difficulty.  He was also experiencing mild symptoms of sadness, feelings of guilt, self dislike, crying, agitation, changes in appetite, fatigue, and some loss of interest in sexual activity.  Overall severity of symptoms was "moderate," and the duration was reported to be "chronic dating back to some time in the mid 1990s; although he is uncertain as to when the depression may have started for him...."  The report indicates that the Veteran described experiencing some remission of symptoms since starting on Wellbutrin, but experienced some side effects from this medication including decreased concentration, especially while driving.  The Veteran reported his general work history to be good, having not missed any time from work due to psychiatric issues.  The Veteran reported "having a few close friends, and participating in a few social activities, although he does tend to isolate himself a bit."  The Veteran denied any history of violent behavior.

On mental status examination during the March 2004 VA examination, there was no impairment in thought process or communication.  The report notes that there was no history of delusions or hallucinations; his behavior in the appointment was appropriate.  The Veteran denied current or past suicidal or homicidal thoughts.  He was able to maintain personal hygiene and basic activities of daily living, and his appearance was characterized as healthy.  He was oriented to person, place, and time.  He denied significant memory loss or impairment.  He denied the presence of obsessive or ritualistic behaviors.  Speech was of normal rate and rhythm.  There were no current or past panic attacks.  There was no impaired impulse control.  The Veteran did endorse sleep impairment.  Socially, the Veteran was "for the most part able to appropriately interact with others, engage in social activities, be capable of basic activities of daily living, meet family responsibilities, and meet work demands and responsibilities."  The examiner commented that the Veteran's "moderate depressive symptoms have had an impact on his family role functioning that he believes contributing [sic] to his divorce, as well as problems in his relationships with his daughters."  The report also described that "depression has led to some impairment in leisure activities, as well as problems with job satisfaction, although his employability is good."

The March 2004 VA examiner diagnosed the Veteran with major depressive disorder "of moderate severity," and assigns a current and one-year previous global assessment of functioning (GAF) score of 60.

The Veteran underwent another VA psychiatric examination in connection with this appeal in March 2005.  This report notes that the Veteran still had not had any psychiatric hospitalizations and he continued to be treated with medications.  The report shows that the Veteran "does state that his symptoms of depression have dissipated somewhat however, he does report an increase in anxiety symptoms including having the onset of panic attacks this past fall."  The Veteran presented with symptoms including worry, panic attacks, restlessness, irritability, and sleep disturbance.  The severity of symptoms was characterized as "moderate."

The Veteran reported that he was not currently working, after having retired from the military.  The Veteran was attempting to start his own business, but had not yet made any income.  The Veteran "does not contend that his unemployment is due to the effects of a mental disorder."  The Veteran was in a relationship with a girlfriend and continued to have full custody of his two daughters, reporting a supportive relationships with his daughters.  The Veteran reported significant stressors, as both daughters were teenagers.  The Veteran stated that he has very few friends and participates in only a limited number of social activities and leisure pursuits.  The Veteran denied any substance abuse or any violent or assaultive behavior in the prior year.

Mental status examination revealed no impairment of thought process or communication.  There were no delusions or hallucinations present.  The Veteran's behavior in the session was appropriate.  He denied current or past suicidal or homicidal ideation.  The Veteran was able to maintain personal hygiene and basic activities of daily living.  He was oriented to person, place, and time.  There was no significant memory loss  or impairment.  There was no obsessive or ritualistic behavior.  The Veteran's speech was "rather quick but overall normal."  There was "a presence of panic attacks as well as anxiety and depressed mood."  There was no impaired impulse control, but the Veteran did report significant sleep impairment.

The March 2005 VA examination report's summary of functioning shows that the Veteran tended to isolate himself, but he was able to appropriately interact with others.  The Veteran was not engaging in many social activities, but was capable of basic activities of daily living.  The Veteran was also able to meet family responsibilities and "psychiatrically he is able to meet work demands and responsibilities."  The examiner commented that the "[s]ymptoms of depression and anxiety do continue to have a moderate impact on his ability to participate in social relationships and leisure activities as well as causing some difficulties in his family role with his daughters."

The March 2005 VA examination report indicates pertinent diagnostic findings of: "Major depressive disorder; also with panic disorder without agoraphobia; generalized anxiety disorder."  A current GAF score of 55 and a one year previous GAF of 60 were assigned.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

The Veteran underwent another VA psychiatric examination in connection with this appeal in May 2008.  The May 2008 VA examination report shows consideration and discussion of the Veteran's pertinent background information, including discussion of the onset of his depression "a few years before his retirement" with irritability, sleep problems, decreased concentration, loss of pleasure, and reduced energy level.  The Veteran reported that he had not been seeing any mental health professionals for treatment since a short time following service, but was continuing to take medication.

During the May 2008 VA examination, the Veteran reported feeling that his depression "has perhaps become more severe" and "[m]ost noteworthy is his diminishing ability to concentrate."  Three months prior to the May 2008 examination, the Veteran secured a job as an academic advisor at a community college.  The Veteran reported that he had not received any reprimands thus far from his boss as regards performing his duties.  The Veteran described having a limited social life and a tendency to isolate.  The examiner noted that the Veteran communicates adequately and that there is no underlying thought disorder.  The Veteran's behavior was appropriate, he was poised and calm, and his affect was slightly constricted.  There was no impairment in activities of daily living.  There were no delusions, no hallucinations, no inappropriate behavior, no suicidal or homicidal thoughts.  The Veteran was neat and tidy in his personal appearance and there was no impairment in basic activities of living.  The Veteran was oriented as to person, place, and time and he could recite his Social Security number backwards without a single error.  There was no obsessive or ritualistic behavior.  Rate and flow of speech was somewhat slowed.  The Veteran was relevant and logical.  He did describe "the occasional panic attack."  Sleep was impaired.  The examiner commented that there were "[n]o other symptoms that interfere with activities."

The May 2008 VA examiner diagnosed major depressive disorder with some elements of anxiety.  The assigned GAF score for the past year was 59.

The Board briefly observes that the Veteran was scheduled for an additional subsequent VA examination, but the Veteran rescheduled the appointment and then canceled the appointment without explanation nor any request to further reschedule.

Given that the claims file was reviewed by each VA examiner and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.

The Board notes that the Veteran has expressed, in a number of written statements, that his psychiatric problems feature a substantial amount of unresolved anger regarding the circumstances of the conclusion of this active duty military service.  The Veteran appears to imply that the described injustice of the circumstances surrounding the conclusion of his military service should be a factor in awarding additional disability compensation or in evaluating the severity of his symptom manifestations.  The Board sympathizes with the Veteran with regard to his account of being treated unfairly in connection with his actions as a 'whistle-blower' concerning inappropriate activity by fellow service-members.  However, the Board only has jurisdiction over the matter of determining whether the current severity of service-connected psychiatric symptoms meets the rating criteria to qualify for increased compensation; this features an analysis of the manifestations of disability, and does not contain any basis for increasing a rating due to the circumstances of the in-service incurrence of the Veteran's anger.  However justifiable the Veteran's described anger may be in light of his account of mistreatment, the matter before the Board in this regard strictly concerns consideration of the extent of psychiatric disability.  In applying the rating criteria to the facts, there is no basis for assigning additional compensation in this case on the basis of the particular circumstances that may have contributed to the Veteran's psychiatric symptoms.

While sympathetic to the Veteran, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of the law to the pertinent facts.  The Board further observes that 'no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.'  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Based on the evidence, the Board concludes that a higher rating is not warranted for the Veteran's service-connected psychiatric disability.  The Veteran does not appear to have occupational and social impairment with reduced reliability and productivity.  Also, he does not have the following symptoms exemplary of the level of severity contemplated by a higher rating: flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking.

The Board notes that the evidence indicates that the Veteran has started to experience "occasional" panic attacks.  The Board notes that the Veteran has asserted, including in a May 2005 statement, that he has "constant panic attacks" and "more than one per week."  The May 2005 statement was prepared following the Veteran reportedly experiencing four panic attacks in the prior week.  However, this does not appear to have constituted a pattern sustained for any significant duration.  The March 2004 VA examination report shows that the Veteran denied any history of panic attacks as of that time, the March 2005 VA examination report describes recent onset of some panic attacks with no indication of the level of disruption that would be reasonably expected with any sustained period of more than weekly attacks, and the May 2008 VA examination report describes "occasional" panic attacks in a manner that does not appear to reasonably reflect a pattern of a more than weekly such attacks.  Panic attacks are contemplated in the criteria for the currently assigned 30 percent rating.  The evidence does not appear to convincingly indicate that the Veteran has experienced panic attacks more than once per week for any sustained period as is contemplated as an example of the severity of disability warranting a 50 percent rating.  Even accepting the Veteran's statement concerning a period of more frequent panic attacks, the complete context of the other evidence of record fails to clearly indicate any significant sustained period of the level of impairment contemplated by a 50 percent rating.  To the extent that the most recent May 2008 VA examination report weighs against finding such severity, without specifically quantifying the frequency of panic attacks, the Board notes that the Veteran has declined to report for a new VA examination report which may have otherwise produced evidence pertinent to his claim.

The Board finds that, considering together all of the indications of record with regard to the Veteran's reported panic attacks, the evidence does not reflect that the panic attacks create sufficient impairment with such frequency to lead to a finding that the overall disability picture more nearly approximates the criteria for any rating in excess of 30 percent.

The Board otherwise acknowledges that the Veteran has described some disturbance of motivation and mood, and some difficulty in establishing and maintaining relationships.  However, throughout the period on appeal the Veteran has attempted to start his own business, engaged in an ultimately successful pursuit of employment, and has maintained multiple family relationships; the Board finds that the Veteran's overall disability picture does not more nearly approximate the criteria for a 50 percent rating than those for a 30 percent rating.

The Board notes that the Veteran's symptoms have been characterized as "moderate" by trained psychiatric professionals on multiple occasions.  The GAF scores assigned by trained psychiatric professionals have consistently been from 55 to 60, which represents the upper half of the range indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  This information, in the context of the details of the symptoms discussed in the probative evidence of record, does not demonstrate severity of disability more nearly approximating the criteria for a 50 percent disability rating.

In sum, the Veteran does not appear to have occupational and social impairment with reduced reliability and productivity, and rather more nearly approximates the criteria for a 30 percent rating with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Ankylosing Spondylitis, Thoracolumbar Spine, with Degenerative Joint and Disc Disease

The Veteran's service-connected thoracolumbar spine disability with degenerative joint and disc disease has been rated by the RO under the provisions of Diagnostic Code 5242 for degenerative arthritis of the spine.  Under this regulatory provision, a rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

The Board notes that the rating criteria applicable in this case contain some references to cervical spine function, and the Veteran is separately service connected for a cervical spine disability established in an April 2005 RO rating decision.  The Veteran has not appealed the rating assigned for the cervical spine disability.  The spinal issue that has been perfected and is currently before the Board is strictly limited to the disability rating assigned for the thoracolumbar spinal disability, and the Board's consideration is accordingly focused upon that matter.

The Veteran underwent a VA examination in March 2004 in connection with this issue on appeal.  The report discusses the Veteran's history, including in-service injury to the back followed by chronic low back pain persisting throughout his career with severe exacerbations of pain occurring four to five times per year lasting several weeks.  The Veteran reported that in 2003 he began to have increased sharp pain in the lower back with shooting pain down the left leg.  The examiner comments that an "MRI demonstrated moderate posterior disc protrusion eccentric to the left L5-S1 encroaching upon the inferior aspect of the left neural canal."

The Veteran's current subjective complaints at that time featured constant lower back pain and stiffness with limited range of motion and restricted physical activities.  Gait was normal, there were no assistive devices, and symptoms were aggravated by rotation of the spine, standing for more than 10 minutes, sitting for more than 15 to 20 minutes, bending, and any impact exercise.  On normal use, the Veteran described pain of '3/10' without weakness, but difficulty with turning to look to sides.  On repetitive use, the Veteran described pain of '6/10' with weakness into lower extremities and pain into the left leg.  The Veteran described fatigability in that he could only complete 9 holes of golf and that he loses the ability to bend and rotate at all.  The Veteran's history estimated "75%" loss of function with repetitive use.  The report indicates the occurrence of four to five flare-ups per year with duration of two weeks.  Pain during flare-ups was '10/10' with an inability to get out of bed or do anything and incoordination manifested by an antalgic gait; the Veteran's history estimated "100%" loss of function during flare-ups.  Generally, the Veteran described that he no longer participates in sports, has pain when he bends over to dress self in the morning, cannot sit or stand for more than 15 minutes, has to change position frequently, and is unable to participate in physical training.

Clinical findings in the March 2004 VA examination report pertinent to the Veteran's service-connected thoracolumbar spine disability featured range of motion test results.  Flexion was to 75 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 15 degrees.  Straight leg raise test was negative on the right and positive on the left.  There was normal curvature of the spine, no pelvic tilt, equal leg lengths, paraspinal tension/tenderness of the lower thoracic and lumbosacral spine, an ability to stand on toes and heels, lower extremity reflexes of "2+/4," strength of "5-/5," and sensory intact to light touch in lower extremities.

After further discussion of history and x-ray findings, the March 2004 VA examination report provides a pertinent diagnosis of "Ankylosing spondylitis lumbar spine: Chronic degenerative changes of LS spine with moderate disability as described."  Additionally, the examiner diagnosed "Moderate posterior disc protrusion eccentric to the left L5-S1 encroaching upon the inferior aspect of the left neural canal: DDD of LS spine with moderate to severe disability as described."

The Veteran underwent another VA examination in connection with this issue on appeal in March 2005.  The report shows that the Veteran subjectively complained of morning stiffness in lower back with intermittent radiation to the left leg.  The Veteran was participating in physical therapy, but did not require assistive devices.  The symptoms were aggravated by physical exertional work, and symptoms were alleviated by rest and NSAIDs.  The Veteran described that the symptoms impact his usual daily activities in that he modifies all weight bearing activities.  The Veteran reported four flare-ups per year of duration of two weeks; the Veteran described that during flares he experiences increased pain and must limit activities.  The Veteran denied experiencing any incapacitating episodes.

Pertinent findings presented in this report featured range of motion measurements for the thoracolumbar spine.  Flexion was "75-90 degrees," extension was "20/30 degrees," right lateral flexion was "20/30 degrees," left lateral flexion was "20/30 degrees," right lateral rotation was "45 degrees," and left lateral rotation was "45 degrees."  Straight leg raise testing was negative bilaterally.  Normal curvature of the spine was preserved.  There was no pelvic tilt.  Leg length was equal.  There was no paraspinal tension/tenderness.  The Veteran was able to stand on toes and heels.  Lower extremity reflexes were "3+/4."  Strength was "5/5."  Sensory was intact to light touch in the lower extremities.

The March 2005 VA examination report specifically and directly addresses DeLuca considerations in this matter.  The examiner explained that there was pain noted "at extremes of ranges" during the range of motion testing.  The examiner noted that there was "pain, fatigue, weakness, or incoordination noted with repetition."  The examiner estimated that "30 degrees of flexion" was lost "with 3 reps."

The Veteran underwent another VA examination in connection with this issue in May 2008.  The report shows, with regard to pertinent symptom manifestations and severity, that the Veteran denied any surgery, braces, or ambulatory aids.  The Veteran's spine hurt daily, with average severity of "5/10."  The Veteran reported flare-ups "about every three weeks for three to five days without apparent cause."  The Veteran denied any incapacitating episodes.  The Veteran described that he could stand for a maximum of 10 minutes at a time, and sit a maximum of 15 minutes at a time.  The Veteran reported being unable to participate in racquetball, golf, basketball, running, or weight lifting.

Clinical findings upon physical examination in May 2008 revealed no acute distress and gait was normal.  The thoracic/lumbar spine was tender to palpation right and left for the lower two-thirds parathoracic muscles plus right and left paralumbar muscles.  There was also tenderness for the right and left posterior/superior iliac spine regions.  There was no muscle spasm.  There was complaint of pain with midline percussion of the spine in the same areas as were noted to be tender.  The pelvis was level.  Deep tendon reflexes were "1/4."  Seated straight leg raising was negative.  Manual muscle strength testing was "5/5."  Sensory 'light touch' and 'scratch' were normal for thighs, legs, and ankles.  Range of motion for the thoracic/lumbar spine in degrees with goniometer, performed only twice due to complaints of pain, showed: 80 degrees flexion, 25 degrees extension, 25 degrees right lateral flexion, 25 degrees left lateral flexion, 20 degrees right lateral rotation, and 30 degrees left lateral rotation.

The examiner characterized the Veteran's functional impairment as "between slight and moderate."  There was "[n]o weakness, fatigability, or incoordination."

The Board briefly observes that the Veteran was scheduled for an additional subsequent VA examination, but the Veteran rescheduled the appointment and then canceled the appointment without explanation nor any request to further reschedule.

Given that the claims file was reviewed by each VA examiner and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.

The Board has reviewed all of the evidence of record, including of medical treatment reports referring to the Veteran's disability on appeal, but finds that none of the other information of record presents information pertinently contradicting the more detailed VA examination reports discussed above (for instance, a March 2005 VA treatment report showing "lumbar spine with mild loss of ROM.")

The Board finds that the evidence in this case preponderates against assignment of any increased disability rating for the Veteran's service-connected spinal disability.

The next higher rating, 40 percent, under the General Rating Formula requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  This is not shown or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The Veteran had 75 degrees of flexion in March 2004.  The Veteran had "75-90" degrees of flexion in March 2005, retaining 45 to 60 degrees of flexion after accounting for 30 degrees of flexion lost after three repetitions.  The Veteran had 80 degrees of flexion in May 2008.  The Veteran declined to report for more recent examination of his spine.

The Board acknowledges the Veteran's December 2004 contention that his back disability should not be rated on the basis of limitation of motion, and suggests that his spine should be assessed as being ankylosed.  The Board recognizes that the Veteran has been diagnosed with a spinal disability that includes the term "ankylosing."  However, the fact that the diagnosed pathology may be associated with leading towards ankylosis of the spine does not indicate that the Veteran's spine is at this time actually ankylosed; indeed, the evidence of record is overwhelmingly contrary to any finding that the Veteran's spine is ankylosed, and the Veteran clearly retains a range of motion of the spine.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  As the Veteran clearly retains mobility of his spine, as evidenced by all of the clinical findings and the Veteran's own answers to medical examiners' inquiries, the Board finds that his spine is not ankylosed.  (The Board also briefly observes that some of the Veteran's contentions appear to be citing an out-of-date former version of the rating criteria that is not in effect or applicable to this appeal.)

The next higher, 40 percent rating, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires that there be incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board acknowledges the Veteran's statements, such as in his May 2005 statement, asserting his belief that his "severe exacerbations" occurring "four to eight weeks in one year" should be considered incapacitating episodes for rating purposes.  However, an incapacitating episode is defined under Note 1 to the Formula as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  These are not shown or nearly approximated.  The evidence does not show bed rest treatment prescribed by a physician of at least 4 weeks in any year on appeal, and on VA examinations the Veteran denied experiencing incapacitating episodes as characterized by the medical professionals conducting the examinations.  

In light of the above, a rating higher than 20 percent is not warranted under Diagnostic Code 5243.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

GERD

The Veteran is also seeking an initial compensable rating for his service-connected GERD, which has been rated by the RO under the provisions of Diagnostic Code 7346 for hiatal hernia.  Under this provision, symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran underwent a VA examination in March 2004 in connection with this issue on appeal.  The March 2004 VA examination report shows that the Veteran described dyspepsia starting in 1986, self-medicated with over the counter antacids frequently.  The Veteran described that symptoms progressed to several times a day by 2002 and the Veteran sought medical attention.  After finding a medication that provided improvement, the Veteran still had epigastrum tenderness constantly, and he reported that if he misses medication he experiences severe dyspepsia.  The examiner's impression was "Chronic GERD by history with minimal disability as described, symptoms fairly well controlled on daily medication therapy."

The Veteran underwent another VA examination in connection with this appeal in March 2005.  The March 2005 VA examination report shows that the Veteran described onset of GERD three years prior "related to NSAID therapy."  The symptoms were "controlled" with medication.  No surgeries or GI endoscopic procedures had been performed.  Symptoms were not associated with dysphagia, regurgitation, chest pain, vomiting, weight loss, melana or symptoms of anemia.  The examiner's impression was GERD secondary to prolonged NSAID therapy for chronic back condition.  The examiner commented: "Symptoms well controlled on medication without GI or bleeding events."

The Veteran underwent another VA examination in connection with this issue on appeal in May 2008.  The report shows that the Veteran reported symptoms of reflux disease , treated with daily medication.  The Veteran stated that approximately twice per week after he has gone to bed he will wake up with significant reflux symptoms and take a second pill.  He stated that this takes 30 to 60 minutes before relief starts and then he will try to return to sleep.  The Veteran described that the symptoms occur at night but that if he forgets his therapy then he would have daytime symptoms.  The symptoms were described as chronic without flares and without incapacitating events.  Objective findings featured notation that the Veteran "appears healthy and is in no distress."  The abdomen was soft and there was some slight epigastric tenderness.  There were no masses.  Bowel sounds were normal.  There were no bruits.  The examiner assessed that the Veteran had GERD.

The Board briefly observes that the Veteran was scheduled for an additional subsequent VA examination, but the Veteran rescheduled the appointment and then canceled the appointment without explanation nor any request to further reschedule.

Given that the claims file was reviewed by each VA examiner and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.

Based on the medical evidence of record, the Board must conclude that a compensable rating for GERD is not warranted.  There is simply no objective findings of two or more symptoms outlined under the 30 percent criteria to warrant a 10 percent evaluation or higher.  The VA examinations show complaints of persistently recurrent epigastric distress, but not with dysphagia, pyrosis, and regurgitation, and not accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Moreover, the medical evidence also showed that this condition was relatively controlled with medication.

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his GERD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  With respect to this issue, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In conclusion, for the reasons and bases expressed above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim for a compensable rating for GERD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records (including service treatment records); the Board acknowledges that the claims-file contains additional medical treatment records with discussion of the Veteran's history and treatment of the disabilities on appeal consistent with the information presented in the highly detailed examination reports throughout the period on appeal discussed above.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony, including as presented in his multiple written statements and in his responses to the inquiries of VA examiners.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claims, the benefit-of-the- doubt doctrine does not apply and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In this case, the Veteran filed a TDIU claim which has been adjudicated by the RO, and the claim was denied by rating decision dated in October 2005.  No appeal of this decision was filed.  Under these circumstances, the Board finds that a TDIU issue is not before the Board in connection with the current appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.



ORDER

The appeal is denied as to all issues.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


